Citation Nr: 0639506	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including a personality disorder.

2.  Entitlement to service connection for traumatic 
conjunctivitis (claimed as dermal burn).

3.  Entitlement to service connection for a left knee injury.

4.  Entitlement to service connection for residuals of a 
right ankle sprain.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 1977 
and from September 1977 to January 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is incarcerated and unable to attend any 
scheduled VA compensation examinations.  The record does not 
reflect when he is scheduled for release.  A note in the 
claims file printed in November 2004 indicates that someone 
at the correctional facility where he is housed "would try 
to arrange for the examination to be completed at the 
facility by one of the doctors there.  NO response."  
Although an effort were made to outline some of the necessary 
procedures to follow in compliance with the duty to assist, 
the record does not reflect that even those procedures were 
adequately documented or followed to completion.  For 
example, it appears that, the RO attempted to schedule the 
veteran for an examination, apparently without any success.  
However, it is unclear whether further attempts to obtain an 
examination would be unavailing.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for a medical examination).  Notwithstanding, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement. [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  Bolton, 8 Vet. App. at 191, quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The VA does have a duty to undertake reasonable efforts to 
provide the veteran with a compensation examination.  
However, the Board emphasizes that there is no authority 
under 38 U.S.C.A. § 5711 to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the medical 
records from the correctional facility 
where the veteran is incarcerated 
beginning in January 2006.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

2.  The RO should take appropriate steps 
to attempt to have the veteran undergo 
medical examinations for his claimed 
psychiatric disorder, traumatic 
conjunctivitis, left knee disorder and 
right ankle disability at his 
correctional facility, either by a prison 
physician, a local physician on a fee-
basis, or by VA physicians who could 
travel to the correctional facility.  The 
RO must clearly document such attempts to 
arrange for an examination.  If an 
examination at the correctional facility 
can be conducted, then the veteran's 
claims file should be made available to 
the examiner(s) for review in connection 
with the examination.  Further, if a non-
VA examiner conducts the examination, the 
RO should furnish the applicable VA 
rating criteria to the examiner prior to 
the examination, and the examiner should 
be directed to report all examination 
findings to allow for evaluation of the 
disabilities under VA's rating criteria.  
The examiners are requested to indicate 
whether the veteran:

a) has a mental disorder (other than 
personality disorder) which, as 
likely as not, had its onset during 
military service.  

b) has a right ankle disorder that, 
as likely as not, had its onset in 
military service 

c) has a left knee disorder that, as 
likely as not, had its onset in 
military service or if the condition 
pre-existed service whether it was 
aggravated (permanently increased 
in severity in service or whether 
any increase in disability was due 
to the natural progress of the 
preexisting condition).

d) has a current left eye disorder 
that, as likely as not, is 
attributable to corrosive liquids 
splashed in his eye during military 
service. 

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


